124 U.S. 647
8 S.Ct. 675
31 L.Ed. 565
UNITED STATESv.DE MORANT et al.
February 20, 1888.

Robert B. Lines, for the motion.
No opposition.
BRADLEY, J.


1
It is ordered that the judgment in this case be amended by adding thereto instructions to the district court, from whose decree the appeal was taken, to amend its decree by describing, according to United States surveys, the lands applied for by the appellees, and confirmed to them by the dec ee, and by declaring that, if any parts of said lands have been sold or granted by the United States, the appellees shall have the right to enter upon any of the public lands of the United States a quantity of land equal in extent to that so sold or granted; and by directing a reference to be made to a master to ascertain whether any such sales, and, if so, what and to what extent, have been made; and by declaring the appellees entitled to scrip certificates to the extent and amount of such sales and grants. And the said district court is further instructed to take such further proceedings as may be necessary to carry out the instructions of this decree.